Exhibit AeroGrow Achieves First Profitable Quarter · Strong retail sell-in, cost-control measures drive $418 thousand net income · Quarterly revenue more than doubles from prior year, to $13.9 million Boulder, CO – November 6, 2008 – AeroGrow International, Inc. (NASDAQ:AERO - News) ("AeroGrow" or the "Company"), makers of the AeroGarden® line of indoor gardening products, announced results for the quarter ended September 30, AeroGrow reported quarterly revenue of approximately $13.9 million, an increase of 120% over the $6.3 million reported for the prior year's quarter ended September 30, 2007, and an increase of 106% over the $6.7 million in revenue reported for the quarter ended June 30, 2008. For the quarter ended September 30, 2008, AeroGrow reported a net profit of $418 thousand, or $0.035 per share, as compared to a net loss of $2.3 million for the prior year’s quarter, a $2.8 million turnaround.The current quarter’s profit represents more than a $3 million improvement from the June 30, 2008 quarter as well, when the company reported a net loss of $2.8 million. “We are happy to be reporting our first-ever profitable quarter,” said Jerry Perkins, CEO of AeroGrow.“We achieved it by balancing our dramatic revenue growth with the successful implementation of the profitability measures we announced in February, including decreases in product, G&A and transportation costs as a percentage of sales.We committed to an increased focus on our bottom line results and are proud to have delivered. “We more than doubled the number of retail storefronts carrying our products from a year ago, and demonstrated our ability to handle the inventory build and logistics required to manufacture and profitably deliver a record number of products over a very short time frame, in a rapidly changing retail environment,” continued Mr. Perkins.“The team executed all of the major initiatives efficiently, more than doubling our accounts with essentially the same head count as last year.” For the six months ended September 30, 2008, AeroGrow reported revenue of $20.6 million, compared to $12.6 million for the six months ended September 30, 2007.Net loss for the six months ended September 30, 2008 was $2.4 million, as compared to a net loss of $4.4 million for the same period in “However, due to the downturn in consumer spending and caution from our retailers caused by the ongoing turmoil in the global financial markets, we are moderating our expectations for the balance of our fiscal year,” continued Mr.
